Order, Supreme Court, New York County, entered December 13, 1971, denying plaintiff’s motion for summary judgment, unanimously reversed, on the law, and the motion granted. Appellant shall recover of respondent $50 costs and disbursements of this appeal. The action is for rent on a sublease admittedly entered into by the parties. The defenses are based on three contentions: that the building, as distinct from the premises rented, was not ready for occupancy on the date provided in the lease; that the demised premises were not so ready; and that there was an oral agreement permitting the defendant to cancel in the event one of its officers terminated his connection *874with defendant. The first contention is untenable due to provisions in the lease making this ground the sole responsibility of the main landlord and providing for defendant’s relief. Plainly the only respect in which the second contention could be supported is on the basis of defendant’s failure to submit floor plans. As to the third, the alleged agreement was not with plaintiff but with a real estate broker not shown to be an agent of the plaintiff, and would in any event be barred by the parol evidence rule. The situation is shown to be but another of the increasing series of actions resulting from leases improvidently made in the light of the collapsing real estate market. Concur — Stevens, P. J., McGivern, Murphy, Steuer and Capozzoli, JJ.